Notice of Pre-AIA  or AIA  Status
The present application, filed on or after     March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 27-41 are pending in the instant application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on July 14, 2021.  The submission is in compliance with the provisions of    37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: some of the structures, .  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 27-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable: 
over claims 1-24 of U.S. Patent No. 9,447,055 (see claims 1, 3, 5, 11, 12 and 21); 
9,834,528 (see claims 31-40); and 
over claims 1-15 of U.S. Patent No. 10,259,795 (see claims 1-4 and 6-9).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,447,055 claims a method of treating preterm labor by administering a species which anticipates the instant claimed invention as well as claims the anticipatory species and a pharmaceutical composition comprising the anticipatory species, and claims processes of making the anticipatory species.  U.S. Patent No. 10,259,795 claims a kit comprising an anticipatory species to treat or prevent preterm labor in a human subject.  
Further, although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of claimed subject matter in U.S. Patent No. 9,834,528 with the instant claimed invention.  See claim 1 of U.S. Patent No. 
    PNG
    media_image1.png
    404
    439
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof is being claimed and claim 36 in U.S. Patent No. 9,834,528 which claim a method of preventing labor prior to cesarean delivery comprising administering the base compound or a pharmaceutical acceptable salt thereof.  The instant claims are directed to a method of preventing labor prior to cesarean delivery comprising administering the hydrochloride acid salt form of the compound, 
    PNG
    media_image1.png
    404
    439
    media_image1.png
    Greyscale
, which hydrochloride acid salt form of the compound is disclosed in U.S. Patent No. 9,834,528 in columns 4 and 34. 
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., preventing pre-term labor or preventing labor prior to cesarean delivery).
One skilled in the art would thus be motivated to prepare products embraced by each of the patents to arrive at the instant product with the expectation of preventing labor prior to cesarean delivery.  The instant claimed invention would have been suggested to 

The instant application is a continuation of 16/289,235 (now abandoned), 
which is a continuation of Application No. 15/729,046, which matured to U.S. Patent 10,259,795, 
which is a continuation of Application No. 15/231,549, which matured to U.S. Patent 9,834,528, 
which is a continuation of Application No. 14/987,586, which matured to U.S. Patent 9,447,055.  
No restriction was required during the prosecution of Application No. 15/729,046, Application No. 15/231,549 or Application No. 14/987,586.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the patents would either anticipate and/or render obvious the claims in the instant application. 

10,555,934 in view of Harrison et al. {US Patent 5,508,045}. 
The instant claimed invention is directed to a method of preventing labor prior to cesarean delivery in a human subject comprising administering to the human subject (i.e., orally) a therapeutically effective of a compound represented by formula (III), 
    PNG
    media_image2.png
    281
    369
    media_image2.png
    Greyscale
.
The instant claims use the open-ended language “comprising” and therefore, other ingredients, process steps, etc. are embraced by the instant claimed invention.
 claims a method of treating preterm labor (see claim 1 of the patent) or delaying labor prior to cesarean delivery in a human patient (see claims 2-3 of the patent) comprising administering a therapeutically effect amount of a compound represented by formula (I), 
    PNG
    media_image3.png
    276
    337
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, wherein the patient is further administered nifedipine, and in some instances, the patient is also administered a betamimetic, a magnesium salt, a nitric oxide donor or progesterone (see claim 14 in the patent).  Claim 4 in U.S. Patent 10,555,934 states that a compound of 
    PNG
    media_image4.png
    274
    380
    media_image4.png
    Greyscale
, is being administered, which is the same compound as instant Formula (III) in instant claim 27.  Claims 5-11 and 13 of U.S. Patent 10,555,934 provide the crystalline state, the X-ray powder diffraction data, the 1H NMR data and the endotherm data for the compound.
The instant claims do not specifically indicate that nifedipine can be administered with a compound of instant formula (III), or that the human subject can also be administered a betamimetic, a magnesium salt, a nitric oxide donor or progesterone.  
However, Harrison et al. (column 21, lines 26-31) teach that it is well known in the pharmaceutical art that to control, manage or inhibit preterm labor, other tocolytic agents suitable for use in the labor 

The instant application and U.S. Patent 10,555,934 share at least one common inventor (i.e., Patrick Naxos  are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Hence, the claims in the patent would render obvious the claims in the instant application.  





Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



December 2, 2021
Book XXII, page 134